Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 1 of 12




                        EXHIBIT 2
          KELLY T. JACKSON—20-148JLR
                       LETTERS OF
                    THOM JACKSON
                   MARIA JACKSON
                       BEN GROFF
                      ROB TURNER
                  CORI ALEXANDER
                      CLIFF TRENT
                     MIKE JACKSON
                     KEN ENGBLOM
                       COLIN SHEA
                 TYLER MCCLENDON
          Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 2 of 12



March 21, 2021

RE: Kelly Jackson Sentencing

Honorable Judge Robart,

My name is Thom Jackson, and you will sentence my youngest son for a crimes against the government, he has
pleaded guilty to. I am terrified for Kelly but could not be prouder of his approach and resilience in this most
difficult life lesson he faces. He has demonstrated all the character I could hope to promote as a parent. When
mistakes are made, what we do next should help clearly define us.

Kelly Jackson is an excellent human. He is kind and respectful to all he meets. He is thoughtful and caring. He had
some extreme issues going on that have resulted in his incomprehensible actions. He worked to become one
who will contribute and heel in the future, not destroy. I know we have a young person who can be a light in a
time when we need more.

He was given the opportunity to explore his mental health issues because of the support of the court. He attended
an intense 30 day program out of state in the fall. He has attended inpatient and outpatient in WA since returning
in November. He has been taking medication to keep him level and balanced. He has stayed clean and sober
throughout this period. He worked hard and continues to work hard to change. The results are noticeable. He’s
more mindful and has ownership of what is going on with him and his relationships. His family and friends can see
how much he has learned. He helps us heel over heavy trauma our family is currently working through. He has
actually been a leader for us in healing.

He pleaded guilty and was very content with that outcome. He has continued to show this type of accountability
as we await the process to finalize. We are fearful and want him to be immunized for COVID ahead being
incarcerated. He continues to decline pursuing the vaccine as he knows it not his time to get it. He feels it’s wrong
and many others need it more now even though he does want it.

He could have easily worked his outpatient and awaited the final process. As soon as he could, he applied and got
a job working at Stevens Pass. Working is very important to him. He wanted to pay for his court fees and
expenses owed as much as he can. He signs every check he makes over to his mom and I. He balances a lot of
work hours that includes up to 3 hours a day commuting to and from our house, with his continued outpatient
program. As an employer, with UPS, who has watched the effects COVID has had on the work force, I am amazed
at his commitment and effort.

Kelly understands what he did was wrong. He truly supports accountability for his actions. I will proclaim we all
need him back as quickly as possible to continue the great path he has established in the wake of these awful
actions. He is a person who will own his mistakes and change for the better to effect all those around him
positively.

Thank you for your consideration.

Respectfully,

Thom Jackson
Thom Jackson
21329 95th Ave W.
Edmonds, WA 98020
        Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 3 of 12



Dear Judge Robarts,

Kelly Jackson is my youngest son. He is a genuinely kind and caring person. I have watched
him grow into an adult these past 6 months. He has a new sense of responsibility and
accountability.

In October, he went to Sierra Tucson inpatient treatment for 30 days. When we drove back
home together after his 30 days of therapy and medication, I could see a huge difference in both
his behavior and his thought process. He was able to clearly articulate his ideas, and his
reasoning skills led to reasonable conclusions. This was a huge change. Before, the things he
would say left me shaking my head and wondering how he had come to some conclusions.

I watched him continue to grow as he spent another 45 days inpatient treatment at
Bayview. When he came home in December, I saw a new maturity about him. He was no
longer a teenager rebelling--but an adult who was taking responsibility for his life and who felt
accountable for his past actions.

By the first of January, Kelly had obtained a full-time job working in the parking department at
Stevens Pass. This job allowed him to pursue his passion of skiing, yet at the same time,
required him to make an hour and half commute each way each day. He started his day at 5:30
am, and worked hard, often volunteering to stay extra hours above his 40 hour a week shift. He
has been diligent about showing up on time. When we had the huge snowstorm in February, he
worked 15 days in a row. A large part of his job was helping people get their cars unstuck in the
parking lot. Kelly would often tell me the stories of how he had to dig someone out, and I could
see the joy that helping others and being useful gave him. He would often go beyond his
assigned responsibilities to assist others, coworkers and clientele alike.

 I think the greatest evidence of his personal growth has been when he pled guilty at his plea
hearing. Though he said it was difficult to listen to the charges against him, Kelly said he felt
good about pleading guilty, and that admitting he was wrong was the right thing to do. He also
talked about how thankful he was that he had not harmed anyone. He felt a weight was lifted in
admitting his wrongdoing, and he was ready to accept his punishment. This was a different
person than the one that committed the crime. One who had done a great deal of reflecting and
was able to clearly see his actions.

I believe this change is due to a combination of medication, treatment and sobriety. Kelly’s
behavior and thought patterns are very even. He no longer has mood swings, anger or
irritability. He sleeps on a regular schedule, takes his medication every day, and feels good
about it. He has stayed sober, as well as participating in his outpatient program 3 nights per
week. I truly believe he is in control of his thoughts, feelings and actions with the help of
medication, therapy and sobriety. I hope you will take this into consideration during his
sentencing and know that he will be a positive person to have in society. Kelly makes the best
out of every situation. He has found ways to improve and become better because of this difficult
situation. He is truly a good person, one people want to be around. People are drawn to Kelly
because of his positive nature and his ability to find the best in others. He understands what he
has done in the past and has taken the steps necessary to ensure they won’t be repeated in the
future.

Sincerely,
Maria Jackson
Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 4 of 12
Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 5 of 12
         Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 6 of 12




March 19, 2021



RE: Kelly Jackson



To Judge Robart,



I have been close friends with the Jackson family for over 6 years. I’ve had the opportunity to spend this
ski season with Kelly at the cabin and observing him working at Steven’s Pass. Over the last few months,
while awaiting his sentence, Kelly has been extremely kind and hard working.

One of the qualities I appreciate about Kelly is his strong work ethic. He wakes up before dawn,
weathers the storm to the pass and enjoys working overtime. Steven’s and their customers are lucky to
have Kelly. You will often times find Kelly helping customers get their cars unstuck in the deep snow or
doing various jobs around the lots. After work, Kelly typically heads to the cabin and interacts with our
families and volunteers to do dishes as his way of contributing back.

Judge Robart’s, I understand the seriousness of the charges made against him. It’s honestly hard to
reconcile the person I know with these charges. I am writing this in the hope you will see the positive
impact Kelly has on those around him and to take this letter into consideration at the time of his
sentencing.

Sincerely,


Cori Alexander
          Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 7 of 12



Cliff Trent
1735 25th Ave
Seattle, WA 98122


March 21,2021



Re: Kelly Jackson sentencing



To Judge James L. Robart:

I am writing this letter as consideration in the upcoming sentencing of Kelly Jackson for the crime that
Kelly committed during the Seattle protests last year. When I learned about what Kelly had done, I was
shocked. I just could not believe that it was possible he would do such a thing. It was, and is, completely
out of character for him. I have known Kelly since he was 6 years old. My son Lucas and Kelly were both
athletes on a competitive ski racing team. Over the course of the last 14 years, I have come to know
Kelly quite well. I have always felt (and still do) that Kelly is a well-grounded kid with good values. I am
close personal friends with his parents and can attest that he is a part of a loving, stable family. He has a
tremendous support system in his parents as well as his extended family of aunts, uncles, and cousins.

There is no excuse for what Kelly did. It was a terrible thing. But taking a step back I see that Kelly was
suffering from array of mental health issues including drug use. Most recently, I learned that he was
diagnosed as bipolar.

Since Kelly’s return home from rehab, I see the boy that I once knew again. He has completely
transformed his life and seems himself again. He is sober. He has a job. He is taking his meds. He is
again a caring, thoughtful young man. He understands the gravity of his actions and has expressed
remorse for them.

In this polarized political environment, it is tempting to make an example of people that make mistakes
like this. We all know there needs to be consequences for what happened that night. It was a terrible
action on his part, but a boy’s life is in the balance now, too. Kelly is on track, with the help of medical
intervention and his willingness to comply to his medical professional’s recommendations, to becoming
a healthy and productive individual. With the guidance of his parents, friends, and extended family, I
feel confident in his future. I ask you to please take this into consideration and provide leniency to him
when considering his fate. Thank you.



Sincerely,



Cliff Trent
         Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 8 of 12




3/21/2021



My name is Mike Jackson and Kelly is my nephew. The crime that Kelly committed was reckless,

dangerous and thoughtless and as such Kelly needs to be punished, and Kelly understands this. That

understanding is not born from what Kelly has heard or seen in court proceedings or in the media. This

understanding is born from Kelly’s humility and search for self-improvement.


Kelly spent five weeks at a dual diagnosis facility in Tucson Arizona after the charges were brought

against him. In his time there Kelly was able accept and get the help he needed to explain why he was

feeling and acting the way he was. The key to that self-awareness process is acceptance. Acceptance of

who you are and what you can control, humility. Kelly left the Tucson facility with both a medical plan

and a life plan.


Kelly has a clear view of what lies before him, he will go to prison. I can’t imagine myself being in Kelly’s

shoes at his age and how I would have handled that daunting task to come. But without imagination I

can tell you what I have observed in my nephew. He has not bowed out, maybe an option I would have

chosen, and treated these past few months as his last. To the contrary, what I have observed is that

Kelly has used his time to establish a beginning. He has worked full time at Stevens Pass not to finance a

going away party, but to pay down debt, to make every effort to start anew with a clean slate.


Some of Kelly’s character need no modifications or changes. He is a loving and loyal son, brother,

grandson, cousin and nephew. Although I am not proud of Kelly’s actions that lead up to committing

this crime, I am in awe with how he has taken on the task of correcting it. Kelly has approached maybe

the most important crossroads he will ever experience in his life. I believe that Kelly has chosen the

correct path at this crossroads and would hope that the court would recognize this as well. I love Kelly
         Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 9 of 12



very much. I believe Kelly possesses all the tools to be a contributing, compassionate and thoughtful

member in our society.
        Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 10 of 12



Dear Honorable Judge Roberts,
   My name is Ken Engblom, and I'm writing on behalf of Kelly Jackson. I have known Kelly all of his life,
and I have coached him for competitive skiing for most of his teenage years. I was heartbroken when I
saw that he had been arrested and what he had been charged with. I have been a lifelong resident of
Puget Sound and have worked on and owned and operated commercial fishing boats based out of
Seattle since I was 12 years old. This summer's riots and violence deeply saddened and angered me. The
crimes that were committed against my hometown and seemingly ignored sickened me. So when I saw
that Kelly had been involved, it really hit home.
   Kelly has always had a tendency to act first and think later. I have no idea what was going through his
mind at the time, but I have talked to him since. I have seen Kelly realize what he did and know the real-
life consequences of his actions. Not only to himself but to the people trying to live their lives in this city.
Not to mention his family and people who care about him. I can say I'm very proud of him for taking
responsibility for his actions. I have seen him take significant steps to become someone who will build
up society, not tear it down. I know he has taken his sobriety sincerely and has been a responsible
employee at Stevens Pass. He has grown up a lot through this, but he hasn't lost his good nature and
kind heart.
    I feel Kelly is handling this with a mature state of mind. I believe he will come out of this humbled
and better. I pray for him often, and I thank you for listening.

Sincerely,
Ken Engblom
       Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 11 of 12




On behalf of Kelly Jackson I am writing in to talk about how Kelly has changed and he’s
doing much better since his release earlier in the year. The events that took place
seemed very out of sorts for Kelly and I think that if he wasn’t with certain people and
doing certain things that these events would’ve never taken place. Kelly is like a younger
brother to me and I always believe he has the best intentions in mind. I think if he was
able to go back and make a more conscious decision about what happened he would
make the correct decision. Since he has returned to society after his release I have only
seen Kelly do good. Going to all his drug classes, not being around bad influences,
working a solid job. I’m glad to see Kelly doing very well now and I hope he continues
on and I don’t see why he wouldn’t. I have not seen Kelly be around or under the
influence of drugs or alcohol since his release earlier in the year and I think that if he can
continue on like this he will do very good in life. He is younger than me by a couple
years and I see a lot of myself and Kelly. I know we all made poor decisions when we
were younger some worse than others I know myself I did and I am glad that the court
system of Washington state gave me another chance to be able to prove myself and I
wish they would do the same for Kelly I know he is truly a good person at heart. I try to
steer Kelly in the same direction I am headed and I think he sees that and follows me in
my footsteps and I’m proud to say Kelly is a changed man from years ago when I met
him. I hope everyone can recognize this and take his word to heart. Thank you for your
time.

- Colin Shea
(Kelly’s friend/brother)
        Case 2:20-cr-00148-JLR Document 51-1 Filed 03/23/21 Page 12 of 12



Dear Judge,



       For the past 6 months, I have had the privilege of spending time with one of my lifelong

friends, Kelly Jackson. During this time, he has shown me nothing but signs of responsibility and

I have confidence he's put himself back on the right track. We’ve had many conversations about

the actions that occurred in May and it is clear to me that he deeply regrets them and holds

himself accountable.

       I know it may be hard for you to see him in the same light that I do, but in my experience

with Kelly, he’s been a caring friend and someone that I can always count on. He’s had issues in

the past due to his environment, but I promise you these actions do not reflect who Kelly truly is.

He’s a very morally sound human being and he cares deeply about others.

       Recently, my mother had a child and even she trusts Kelly to look after him with nobody

else in the room.

       Kelly has had many obstacles he’s had to overcome in his life. From the outside looking

in, it’s easy to judge him based solely on his past actions, but I’ve seen him evolve into the

person he’s meant to be: a responsible, kind, hilarious individual with so much to offer to society.

I’ve witnessed him begin to avoid the pitfalls he’s fallen into the past and I’m so proud of him. It

would crush me to see him go while he’s doing this good.

       I know Kelly is a good person and I know he regrets what he did. I genuinely mean what

I’ve said here and I hope my perspective allows you to see him in a slightly different way. Thank

you for your time.

                                                                      Sincerely,

                                                                      A Friend of Kelly Jackson
